Citation Nr: 0110032	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  96-46 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for Department of Veterans Affairs (VA) benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her children



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1969.  
He died in September 1988.  This appeal arises from decisions 
of the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO) that denied the appellant's 
claim for death benefits.  The appellant subsequently moved 
to South Carolina, and jurisdiction was established in the VA 
Columbia, South Carolina, RO.  

When the case was previously before the Board of Veterans' 
Appeals (Board) in June 1998, the Board attempted to clarify 
the issue on appeal.  The issue was recharacterized in terms 
of whether the appellant was eligible for VA death pension 
benefits, including whether she had attained the status of 
claimant in the matter.  The case was remanded to the 
Columbia, South Carolina RO for further development.  In 
February 2000, the appellant notified the VA of her change in 
residence to Rhode Island.  The case was transferred to the 
Providence, Rhode Island, RO.  The case is now ready for 
appellate review.

The Board notes that Public Law No. 106-475, the Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), 
in section 2, clarified the definition of "claimant" to 
mean "any individual applying for, or submitted a claim 
for" VA benefits.  Consequently, the question of whether the 
appellant attained the status of claimant is no longer at 
issue.



FINDINGS OF FACT

1.  The veteran and the appellant married in July 1966.  

2. The veteran and the appellant were divorced in April 1981.

3. The veteran died in September 1988.

4. The appellant filed a claim of entitlement to VA death 
benefits as the surviving spouse of the veteran in March 
1989.


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
surviving spouse of the veteran for purposes of VA death 
benefits. 38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. §§ 
3.1(j), 3.50, 3.206 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Dependency and 
indemnity compensation (DIC) is a payment made by the VA to a 
surviving spouse, child or parent because of a service- 
connected death occurring after December 31, 1956.  38 
U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  It appears that 
the benefits sought in this case are improved death pension 
benefits.

Except as provided in Section 3.52, "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of Section 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and:  
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) except as provided in Sec. 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person. 38 C.F.R. § 3.50.

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53(a).

The relevant facts in this case are not in dispute.  There is 
of record a Certificate of Marriage that shows that the 
veteran and the appellant were married on July 27, 1966 in 
the State of Maryland.  There is also of record a Final 
Judgment of Dissolution of Marriage entered in the Circuit 
Court of Leon County, Florida that shows that the marriage 
between the veteran and the appellant was dissolved on April 
[redacted], 1981.  Moreover, the veteran, before his death, had 
reported that he was divorced; in a VA application for 
compensation or pension filed by the veteran in August 1983, 
he indicated that his marriage to the appellant ended in 
divorce in 1980.  The appellant has also reported that she 
and the veteran were divorced.  For example, in her original 
claim for VA death benefits in March 1989 she indicated that 
she had been married to the veteran from July 1966 until 
their divorce in January 1981.  Most recently, at the hearing 
in December 2000, the appellant reiterated that she and the 
veteran were divorced in 1980 or 1981.

There is of record a Certificate of Death from the Office of 
Vital Statistics in the State of Florida that documents the 
veteran's death on September [redacted], 1988.  This Certificate 
reflects that the veteran was divorced at the time of his 
death, with no surviving spouse listed.  The appellant 
clarified at the December 2000 hearing that the informant 
listed on the certificate was the veteran's brother. 

Initially, the Board has determined that this issue is a 
matter in which the law, as opposed to the evidence, is 
dispositive of the issue.  The United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter Court) has observed that, in 
cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law (Cf. FED R. CIV. P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted").  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The record shows that the appellant and the veteran were 
married in 1966 and divorced in 1981.  At the time of the 
veteran's death in 1988, the appellant and the veteran were 
divorced.  Accordingly she is not the surviving spouse of the 
veteran.  The term "surviving spouse" means a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death (and meets the requirements of 38 C.F.R. 
§ 3.1(j)), and who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  
The applicable laws and regulations clearly require that the 
parties be lawfully married at the time of a veteran's death 
for the appellant to be considered a surviving spouse.  
Accordingly, since the appellant does not meet the definition 
of a surviving spouse under the provisions of 38 C.F.R. § 
3.50, the claim must be denied.

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  In cases 
where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce.  38 
C.F.R. § 3.206 (in pertinent part).  In this case, as 
discussed above, the appellant has not put the validity of 
the divorce in issue.  The Board also notes that, in this 
case, the record shows that the appellant and the veteran 
were both residents of Florida at the time of their divorce.  
It is neither contended nor shown that the Florida Court 
lacked jurisdiction over the veteran and appellant or the 
subject matter at the time of the divorce proceedings in 
1981.  Accordingly, the April 1981 divorce decree, 
representing a legal dissolution of the marriage, is 
controlling.

Unfortunately, it appears that the appellant was misinformed 
by the RO in July 1993 concerning the basis for the 
determination that she is not the surviving spouse of the 
veteran.  Consequently, the appellant has submitted evidence 
and argument pertaining to the basis for her separation and 
divorce from the veteran in 1981 to show that their 
separation was due to the misconduct of the veteran without 
the fault of the spouse.  She and the veteran, however, had 
been divorced in excess of seven years at the time of the 
veteran's death and they were not merely separately 
cohabiting.  Accordingly, the provisions of 38 C.F.R. § 3.53 
governing continuous cohabitation and the assignment of fault 
in a marital separation are inapplicable to the case in light 
of evidence of record establishing that the veteran and the 
appellant were divorced at the time of the veteran's death.

The Board appreciates the candor of the appellant in her 
testimony before a hearing officer at the RO in November 1993 
and before the undersigned Board member in December 2000.  As 
it is undisputed that the appellant and the veteran had been 
divorced for several years at the time of the veteran's 
death, the Board concludes that the appellant has failed to 
submit credible and persuasive evidence demonstrating that 
she is the surviving spouse of the veteran.  As such, the 
claim for entitlement to VA recognition as the surviving 
spouse of the veteran is denied due to the lack of 
entitlement under VA law.  38 U.S.C.A. §§ 101(3); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  The benefits sought on 
appeal are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

